310 F.2d 739
Andrew P. SALDIVAR, Appellant,v.UNITED STATES of America, Appellee.
No. 19704.
United States Court of Appeals Fifth Circuit.
December 11, 1962.

Appeal from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., District Judge.
Andrew P. Saldivar, appellant, pro se.
K. Key Hoffman, Asst. U. S. Atty., San Antonio, Tex., Ernest Morgan, U. S. Atty., for appellee.
Before HUTCHESON, WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the order of the district judge denying appellant's Sec. 2255 motion, seeking to set aside his conviction and sentence. The errors claimed by the appellant, if error at all, are not such errors as would support a collateral attack on the judgment and sentence.1


2
The judgment and order appealed from are therefore


3
Affirmed.



Notes:


1
 Larson v. United States, 5 Cir., 275 F.2d 673, cert. denied; 363 U.S. 849, 80 S.Ct. 1627, 4 L.Ed.2d 1732; Hill v. United States, 368 U.S. 424, 427-429, 82 S.Ct. 468, 7 L.Ed.2d 417; Alexander v. United States, 5 Cir., 290 F.2d 252, cert. denied 368 U.S. 891, 82 S.Ct. 144, 7 L. Ed.2d 89; Hodges v. United States, 108 U.S.App.D.C. 375, 282 F.2d 858